PER CURIAM.
The District Court of Appeal, Fourth District, certifies that its decision, dismissing petitioner’s appeal on the basis that an order denying petitioner’s motion to vacate a default judgment is not appealable conflicts with Pedro Realty, Inc. v. Silva, 392 So.2d 1005 (Fla. 3d DCA 1981). Sunny South Aircraft Service, Inc. v. Inversiones, 1120 C.A., 402 So.2d 555 (Fla. 4th DCA 1981). The Fourth District relied upon its previous decision in Caribbean Agencies, Inc. v. Agri-Export, Inc., 384 So.2d 281 (Fla. 4th DCA 1980).
On the authority of Doctor’s Hospital of Hollywood, Inc. v. Madison, 411 So.2d 190 (Fla.1982), we approved the Third District’s decision in Pedro Realty, Inc. v. Silva, holding that an order denying a motion to vacate a default is appealable under Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv), and disapproved the Fourth District’s decision in Caribbean Agencies, Inc. v. Agri-Export, Inc. Silva v. Pedro Realty, 411 So.2d 872 (Fla.1982).
Accordingly, on the authority of Doctor’s Hospital of Hollywood, Inc. v. Madison and Silva v. Pedro Realty, Inc., we quash the Fourth District’s decision and remand for further proceedings consistent with our decision.
It is so ordered.
ALDERMAN, C. J., and ADKINS, BOYD, SUNDBERG and McDONALD, JJ., concur.